Citation Nr: 1711317	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  09-30 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by: 	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Lewis, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Army from July 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied service connection for bilateral hearing loss. The Veteran timely appealed that decision.

The Veteran testified at a hearing before a Decision Review Officer (DRO) in May 2010; a transcript of that hearing is associated with the claims file. On June 13, 2013, the Veteran withdrew his request for a travel Board hearing and requested that the Board make a decision based upon the merits of his claim.

This appeal was previously before the Board in December 2015. The Board remanded the matter to the Agency of Original Jurisdiction (AOJ) for additional development, including for the purposes of obtaining a new VA audiological examination.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

The evidence of record is at least in relative equipoise as to whether the Veteran's bilateral hearing loss had its onset during service.






CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for establishing entitlement to service connection for bilateral hearing loss have been met. 38 U.S.C.A. §§ 101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).
In light of the Board's favorable decision to grant service connection for bilateral hearing loss, no discussion of VA's duties to notify and assist is necessary for this issue.

II. Applicable Law

Under the relevant laws and regulations, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016).

"To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury; (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010). Depending on the evidence and the contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Certain chronic diseases, including sensorineural hearing loss, may generally be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under  38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 160 (1993). 

The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for a hearing loss where a veteran can establish a nexus between his current hearing loss and an injury he suffered while he was in service. Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992). The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service. Hensley, supra, at 159.

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features. Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms. Charles v. Principi, 16 Vet. App. 370, 374 (2002).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. at 53

III. Analysis

The Veteran seeks entitlement to service connection for bilateral hearing loss. He contends that he developed the condition as a result of his period of active duty service as a combat engineer and possibly in the course of his duties as a minesweeper. The Veteran's military occupational specialty (MOS) was pioneer. In its previous remand, the Board has conceded that the first two elements of service connection have been met in that the evidence of record demonstrates a current diagnosis of bilateral hearing loss under 38 C.F.R. §3.385, and that the Veteran was exposed to acoustic trauma in the course of his military service. 
At his hearing before a DRO, the Veteran testified that he experienced tinnitus and hearing loss beginning in service. The Veteran stated that while in service, no hearing protection was provided and that he remembers covering his ears when setting off mines and artillery because  the sound hurt.  The Veteran also recalled not being able to hear for a few seconds afterwards. The Veteran further testified that after leaving service he noticed difficulty with hearing the television, talking on the phone and people talking to him. 
Following service, the Veteran worked for approximately 30 years at the Encinitas Fire Department. The Veteran submitted a statement from a retired Encinitas Fire Department chief, D.H., who stated that mandatory ear protection was provided and worn whenever noise such as power tools or sirens was going to be a factor. 
The Veteran had previously been afforded VA examinations in February 2008, May 2009, and May 2012. Each of these examinations provided a negative nexus opinion; however the Board found the provided rationale to be inadequate in each case. The Veteran subsequently submitted letters from his private audiologist, L.M., in March 2012 and March 2013. The March 2012 opinion stated that it was probable that Veteran's hearing loss was related to his military service based on the history of in-service noise exposure without hearing protections. The March 2013 letter reached a similar conclusion, however it indicated that L.M. based her opinions solely on the history as reported by the Veteran and that she had not reviewed any documents associated with the Veteran's claims file.  The Board did not find L.M.'s opinions completely adequate due to the lack of review of in-service audiograms or other evidence of record. 
Accordingly, the Board remanded the claim in December 2015 to obtain a VA audiological examination to provide a nexus opinion as to the nature and etiology of the Veteran's bilateral hearing loss. The examiner was directed to address the Veteran's history of hearing loss, to include when the onset of symptomatology began and the history of the Veteran's noise exposure before, during, and after military service. The examiner was directed to offer an opinion as to whether it was more likely, less likely, or at least as likely as not (50 percent or greater probability) that the Veteran's hearing loss was caused by or otherwise related to military service, to include any acoustic trauma therein. 
In this regard, the Veteran was provided a VA audiological examination in February 2016. Although it has already been conceded that the Veteran has hearing loss for VA purposes, the Board would note that the audiogram revealed puretone thresholds as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
25
25
65
75
90
LEFT
30
40
65
85
85

The Veteran had a speech recognition score of 92 in the right ear and 96 in the left ear. 

In her opinion, the February 2016 VA examiner opined that it was not at least as likely as not (50 percent probability or greater) that the Veteran's bilateral hearing loss was caused by or a result of an event in military service. As rationale, the examiner noted that she presumed there was no hearing loss prior to active service based on a report in a prior compensation and pension evaluation in the Veteran's C-File. That report also referenced hearing examinations in March 1966 and May 1968 which showed normal hearing thresholds. Based on these reports, the examiner states that there is no documentation that hearing loss occurred during active military service, nor within a reasonable time frame following separation from active duty. 

The Board notes however that the examiner opined that based on the Veteran's MOS, the acoustic trauma resulting from the reported noise exposure would have been sufficient to cause hearing loss and tinnitus.  See, e.g., Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (when audiometric test results at a veteran's separation from service do not meet the requirements of 38 C.F.R. §3.385, a veteran may nevertheless establish service connection for current hearing disability by submitting medical evidence that the current disability is causally related to service).

The Veteran is competent to report in-service noise exposure, that he experienced difficulties hearing soon after leaving service, and that he has experienced hearing difficulties since service. See Layno v. Brown, 6 Vet. App. 465, 470 (1994). Furthermore, the Board finds his reports of in-service noise exposure to be credible as such are consistent with the type and circumstances of his military service, to include his duties as a combat engineer and minesweeper. 38 U.S.C.A. § 1154(a) (West 2014). 

Accordingly, the Board acknowledges the Veteran's exposure to noise during his military service, and that his statements concerning the onset, nature, and progression of his bilateral hearing loss are both competent and credible lay evidence of such. The Board gives probative weight to the Veteran's lay statements, L.M.'s March 2012 and March 2013 opinions, and to the portion of the February 2016 examiner's opinion which addresses the acoustic trauma the Veteran was exposed to given his MOS.

Based on the evidence of record, and after resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's bilateral hearing loss was due to in-service noise exposure. Accordingly, the Board finds that the criteria for service connection for bilateral hearing loss are met.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


